Detailed Action
Claims 1-20 are pending in this application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4,5 recites the limitation "said content".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 


Claims 1- 4, 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 2009/0264070 issued to Lim in view of US 2008/0057868 issued to Chang.
As per claim 1, Lim teaches a communication device comprising: a wireless interface; at least one processor; and a memory operatively coupled to said processor, said memory storing program instructions that when executed by said processor(Fig.1, para.19 teaches the use of a Bluetooth-server which has a wireless interface, memory, and processor), causes said processor to:  scan for at least one device through said wireless interface(para.19,30,45; cellphone are detected by the Bluetooth-server, server scans around its proximity for Bluetooth devices);  request validation for said at least one device through an identity module(Fig.2,para.30-31; cellphone logins through the use of identification information or data, such as username and password and Bluetooth ID, the server inherently has an identity module since the user credential are verified and authenticated and is securely identified and located within the network); receive a unique token for a found device of said at least one device(para.30; teaches Blue tooth-enabled and discoverable cell phones detected by the server, ie found device, and the server receives the username, password, and Bluetooth ID, ie unique token);  send the unique token to the identity module(Fig.2,para.31; the credentials of the user are verified and authenticated by software and hardware by the server); and establish communication with said at least one device when validated by said identity module(para.34; after user logged into the system, connection is set up).  

Chang explicitly teaches validation automatically based on a proximity determination(Abstract, para.5,6,14-19; teaches Bluetooth auto pairing when devices are in close proximity to each other).
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teachings of Lim to include the teaching of Chang of Bluetooth auto pairing in order to provide the predictable result of automatically pair two devices together.
One ordinary skill in the art would have been motivated to combine the teachings in order to easily connect two devices together for short range wireless communication for data and voice(Chang, para.5).
As per claim 2, Lim in view of Chang teaches the communication device of claim 1, wherein said communication device validates the found device with the identity module(Fig.2,para.30-31; cellphone logins through the use of identification information or data, such as username and password and Bluetooth ID, the server inherently has an identity module since the user credential are verified and authenticated and is securely identified and located within the network).
As per claim 3, the communication device of claim 1, wherein said memory storing program instructions, when executed by said processor, causes said processor to provide content to said at least one device(Lim, para.10,13).  

As per claim 15, Lim teaches a method of establishing communication between communication devices, comprising: a sending device scanning for at least one other receiving device in proximity(para.19,30,45; cellphone are detected by the Bluetooth-server, server scans around its proximity for Bluetooth devices); the sending device receiving a unique identifier from the at least one other receiving device in proximity(Fig.2,para.30-31; cellphone logins through the use of identification information or data, such as username and password and Bluetooth ID,); and providing the unique identifier to an identity server module(Fig.2,para.30-31; cellphone logins through the use of identification information or data, such as username and password and Bluetooth ID, the server inherently has an identity module since the user credential are verified and authenticated and is securely identified and located within the network); using the sending device, validating the at least one other receiving device( Fig.2,para.30-31; user credential are verified and authenticated by the server).
Lim however does not explicitly teach automatically receiving a unique identifier from the at least one other receiving device in proximity based on the proximity(Abstract, para. 14-19,61; teaches exchanging of PIN for Bluetooth auto pairing when devices are in close proximity to each other).
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teachings of Lim to include the teaching of Chang of 
One ordinary skill in the art would have been motivated to combine the teachings in order to easily connect two devices together for short range wireless communication for data and voice(Chang, para.5).
As per claim 16, the method of claim 15, further comprising the identity server module establishing a communication channel between the sending device and the at least one other receiving device in proximity(Lim, para.34; connection is set up).  
As per claim 17, the method of claim 16, wherein the established communication channel is facilitated through a wireless interface(Lim, para.34; Bluetooth connection). 
Claims 5-8, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 2009/0264070 issued to Lim in view of US 2008/0057868 issued to Chang in view of US Publication 2012/0287022 issued to Queen.
As per claim 5, Lim in view of Chang teaches the communication device of claim 3, wherein said memory storing program instructions, when executed by said processor, causes said processor to however does not teach control said content provided to said at least one device. 
Queen explicitly teaches control said content provided to said at least one device(Abstract, para.47). 
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teaching of Lim in view of Chang to include the teaching of Queen order to provide the predicable result of controlling content on a display. One ordinary skill in the art would have been motivated to combine the teachings in order to 
As per claim 6, Lim in view of Chang teaches the communication device of claim 1, comprising a display, wherein said memory storing program instructions, when executed by said processor, however does not teach causes said processor to provide graphical representations of an exchange application and said at least one device on said display.  Queen explicitly teaches provide graphical representations of an exchange application and said at least one device on said display (Abstract, para.43,47). Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teaching of Lim in view of Chang to include the teaching of Queen order to provide the predicable result of having a graphical representation of an application on a display device. One ordinary skill in the art would have been motivated to combine the teachings in order to expand the viewing of content of a mobile device since mobile device viewing areas are limited, by connecting to a display it enlarges the content.
As per claim 7, Lim in view of Chang teaches the communication device of claim 6, wherein said memory storing program instructions, when executed by said processor, causes said processor to provide however does not explicitly teach read only content when said at least one device is actuated to said exchange application.  Queen explicitly teaches read only content when said at least one device is actuated to said exchange application (Abstract, para.43,47; displaying content on the display). Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teaching of Lim in view of Chang to include the teaching of 
As per claim 8, Lim in view of Chang teaches the communication device of claim 6, wherein said memory storing program instructions, when executed by said processor, causes said processor to however does not explicitly teach provide read and write content when said exchange application is actuated to said at least one device.  Queen explicitly teaches provide read and write content when said exchange application is actuated to said at least one device(Abstract, para.43,47; modify content and sending to display). Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teaching of Lim in view of Chang to include the teaching of Queen in order to provide the predicable result of displaying and affecting content on a display. One ordinary skill in the art would have been motivated to combine the teachings in order to expand the viewing of content of a mobile device since mobile device viewing areas are limited, by connecting to a display it enlarges the content.
As per claim 19, the method of claim 15, wherein the sending device further comprises an exchange agent module, wherein the exchange agent module scans for at least one other receiving device in proximity(Lim, para.19,30,45; cellphone are detected by the Bluetooth-server, server scans around its proximity for Bluetooth devices.
Claims 9,10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 2009/0264070 issued to Lim in view of US 2008/0057868 issued to Chang in view of US Publication 2007/0156897 issued to Lim(Lim‘897).
As per claim 9, Lim in view of Chang teaches the communication device of claim 1, wherein said memory storing program instructions, when executed by said processor, causes said processor to however does not teach provide static content to said at least one device, said at least one device viewing, wherein said static content is discarded or saved depending on permissions provided by said communication device.
Lim’897 explicitly teaches static content to said at least one device, said at least one device viewing, wherein said static content is discarded or saved depending on permissions provided by said communication device(para.196,226,375; teaches policy for saving).
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teaching of Lim in view of Chang to include the teaching of Lim’897 of a policy for saving or editing documents in order to provide the predicable result of having policy for saving and or editing of documents.
One ordinary skill in the art would have been motivated to combine the teaching in order to control access and application usage for documents(Lim’897, para.2).
As per claim 10, Lim in view of Chang teaches the communication device of claim 1, wherein said memory storing program instructions, when executed by said processor, causes said processor however does not teach provide dynamic content to said at least one device with only one device at a time editing, discarding or sending back said dynamic content.

Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teaching of Lim in view of Chang to include the teaching of Lim’897 of a policy for saving or editing documents in order to provide the predicable result of having policy for saving and or editing of documents.
One ordinary skill in the art would have been motivated to combine the teaching in order to control access and application usage for documents(Lim’897, para.2).
Claim 18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 2009/0264070 issued to Lim in view of US 2008/0057868 issued to Chang in view of US 2012/0015605 issued to Sole
As per claim 18, Lim in view of Chang teaches the method of claim 15, however does not explicitly teach wherein information related to the unique identifier from the at least one other receiving device is shown on a display of the sending device.
 Sole teaches wherein information related to the unique identifier from the at least one other receiving device is shown on a display of the sending device(Sole, para.3; teaches the use of Bluetooth and  discovering nearby devices, displaying a list of devices that are discovered, selecting a device from the list for pairing).  
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teaching of Lim in view of Chang to include the teaching of Sole of the process of Bluetooth pairing, in particular displaying of discovered devices in 
One ordinary skill in the art would have been motivated to combine the teaching in order to pair Bluetooth devices(Sole, para.1).
Claim 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 2009/0264070 issued to Lim in view of US 2008/0057868 issued to Chang in view of US 2012/0015605 issued to Sole in view of US Publication 2012/0287022 issued to Queen in view of US 2002/0157002 issued to Messerges et al.(Messerges).
As per claim 20, Lim in view of Chang in view of Sole teaches the method of claim 18,  in teaches Sole explicitly teaches wherein receiving device is shown on the display of the sending device(Sole, para. 3-8, use of Bluetooth and  discovering nearby devices, displaying a list of devices that are discovered, selecting a device from the list for pairing). Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teaching of Lim in view of Chang to include the teaching of Sole of the process of Bluetooth pairing, in particular displaying of discovered devices in order to provide the predicable result of displaying of nearby Bluetooth devices in the Bluetooth pairing process. One ordinary skill in the art would have been motivated to combine the teaching in order to pair Bluetooth devices(Sole, para.1).
Lim in view of Chang in view of Sole does not explicitly teach wherein the at least one other receiving device in proximity comprises at least two receiving devices, a 
Queen explicitly teaches wherein the at least one other receiving device in proximity comprises a receiving device that is registered with the identity server module(Queen, para.48-49)
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teaching of Lim in view of Chang in view of Sole of displaying of nearby devices to apply the teaching of Queen of registered devices that is within the proximity in order to provide the predictable result of displaying of a list of registered devices that is nearby. 
One ordinary skill in the art would have been motivated to combine the teaching in order to access Bluetooth enabled display devices(Queen, para.49) and pair a mobile device to the display(Sole, para.1).
Lim in view of Chang in view of Sole in view of Queen does not explicitly teach a receiving device that is not registered with the identity server module.
Messerges explicitly teaches a receiving device that is not registered with the identity server module(Abstract, teaches unregister communication device).
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teaching of Lim in view of Chang in view of Sole in view of Queen of displaying registered devices to include the teaching of Messerges of unregistered communication device in order to provide the predictable result of having registered and unregistered devices.
.
Allowable Subject Matter
Claims 11-14 allowed over prior art.
Response to Arguments
Applicant's arguments filed 4/23/21 have been fully considered but they are not persuasive. The applicant argues in substance, that 
a) As per claim 1, Lim does not teach a communication device that includes a memory that causes a processor to “receive unique token for a found device of said at least one device; send the unique token to the identity module; and establish communication with said found device when validated by said identity module” 
	In reply to a); The office disagrees, Lim, Fig.2,para.30-31, teaches  cellphone logins through the use of identification information or data, such as username and password and Bluetooth ID, the server inherently has an identity module since the user credential are verified and authenticated and is securely identified and located within the network and para.34; after user logged into the system, connection is set up,therefore Lim teaches a communication device that includes a memory that causes a processor to receive unique token for a found device of said at least one device(server receiving the username, password, Bluetooth ID, ie tokens); send the unique token to the identity module(the credentials of the user are verified and authenticated by software and hardware by the server); and establish communication with said found device when validated by said identity module(after user logged into the system, connection is set up).
a sending device scanning for at least one other receive device in proximity; the sending device automatically receiving a unique identifier from the at least one other receiving device in proximity based on the proximity” or “providing the unique identifier to an identity server module” or “using the sending device, validating the at least one other receiving device”.
In reply to b); The office disagrees, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Lim, para.19,30,45; cellphone are detected by the Bluetooth-server, server scans around its proximity for Bluetooth devices, Fig.2,para.30-31; cellphone logins through the use of identification information or data, such as username and password and Bluetooth ID, the server inherently has an identity module since the user credential are verified and authenticated and is securely identified and located within the network, therefore Lim teaches a sending device scanning for at least one other receiving device in proximity(cellphone are detected by the Bluetooth-server, server scans around its proximity for Bluetooth devices), the sending device receiving a unique identifier from the at least one other receiving device in proximity(cellphone logins through the use of identification information or data, such as username and password and Bluetooth ID,); and providing the unique identifier to an identity server module(cellphone logins through the use of identification information or data, such as username and password and 
Lim however does not explicitly teach automatically receiving a unique identifier from the at least one other receiving device in proximity based on the proximity(Abstract, para. 14-19,61; teaches exchanging of PIN for Bluetooth auto pairing when devices are in close proximity to each other).
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teachings of Lim to include the teaching of Chang of exchanging of PIN for Bluetooth auto pairing in order to provide the predictable result of automatically pair two devices together.
One ordinary skill in the art would have been motivated to combine the teachings in order to easily connect two devices together for short range wireless communication for data and voice(Chang, para.5).
c) Chang does not teach request validation for at least one device through an identity module automatically based on proximity determination.
In reply to c); Chang, Abstract, para.5,6,14-19, Bluetooth auto pairing when devices are in close proximity to each other through setting authentication using PIN, unifying PIN of the Bluetooth devices, therefore teaches request validation for at least one device through an identity module automatically based on proximity determination.
Conclusion
See PTO-892. In particular, 
US 2010/0146076 issued to Adriazola et al., teaches redirection of multimedia content between devcies
US 2005/0108320 issued to Lord et al, teaches assisting of playback of remotely stored media files
 US 2012/0185291 issued to Ramaswamy et al.,  teaches device within proximity to a meeting such as in a conference room is invited to join through the connection of Bluetooth devices
US 2012/0322376 issued to Couse teaches Bluetooth device pairing
US 7,953,400 issued to Lee et al., teaches automatic Bluetooth pairing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BACKHEAN TIV/
Primary Examiner
Art Unit 2459